UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-8005


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAUDE WENDELL BELLAMY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:99-cr-00049-F-1)


Submitted:   February 27, 2014            Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claude Wendell Bellamy, Appellant Pro Se.  John Samuel Bowler,
OFFICE OF THE UNITED STATES ATTORNEY, Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Claude    Wendell        Bellamy     appeals    the    district   court’s

order denying his motion to relate back and amend.                            We have

reviewed the record and find no reversible error and affirm for

the    reasons    cited   by    the       district    court.       United   States    v.

Bellamy, No. 7:99-cr-00049-F-1 (E.D.N.C. Dec. 6, 2013).                       We deny

Bellamy’s motion for relief from judgment.                         We dispense with

oral    argument     because        the    facts     and   legal    contentions      are

adequately       presented     in    the    materials      before    the    court    and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                             2